THE THIRTEENTH COURT OF APPEALS

                                    13-16-00579-CV


  O. E. Investments, Ltd. (formerly and also known as O. E. Investments, Inc.) and its
           General Partner, Trophy International, Inc. and Othal E. Brand, Jr.
                                            v.
  Marjorie Lynn Brand Ferrell Individually and as Successor Trustee of the Kathryn L.
                         Brand Revocable Management Trust


                                   On Appeal from the
                     275th District Court of Hidalgo County, Texas
                            Trial Cause No. C-0367-13-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

December 20, 2018